December 2, 2021


                                                              Supreme Court

                                                              No. 2020-57-C.A.
                                                              (P1/13-3759A)

                        State                  :

                         v.                    :

                   Cesar Vazquez.              :




                   NOTICE: This opinion is subject to formal revision
                   before publication in the Rhode Island Reporter. Readers
                   are requested to notify the Opinion Analyst, Supreme
                   Court of Rhode Island, 250 Benefit Street, Providence,
                   Rhode Island 02903, at Telephone (401) 222-3258 or
                   Email      opinionanalyst@courts.ri.gov,      of     any
                   typographical or other formal errors in order that
                   corrections may be made before the opinion is published.
                                                         Supreme Court

                                                         No. 2020-57-C.A.
                                                         (P1/13-3759A)

                  State                  :

                   v.                    :

             Cesar Vazquez.              :

      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                  OPINION

      Chief Justice Suttell, for the Court. The defendant, Cesar Vazquez, was

convicted following a jury trial on four counts of first-degree child molestation

sexual assault. He was sentenced to four concurrent terms of forty-five years

imprisonment, with thirty years to serve and the balance suspended, with

probation.

      On appeal, defendant contends that the trial justice erred by denying his

motion for a new trial because, defendant argues, the trial justice overlooked

material evidence. The defendant maintains that this error entitles him to have his

conviction vacated and to be granted a new trial. After careful consideration of

defendant’s arguments and a thorough review of the record, we affirm the

judgment of conviction and the denial of defendant’s motion for a new trial.




                                       -1-
                                          I

                                  Facts and Travel

        The complaining witness, Jane, was born in 1990.1 In May 2013, Jane

revealed to her mother and aunt that defendant had sexually assaulted her on

several occasions when she was a child. A short while later, Jane went to the

Pawtucket police station and filed a police report containing allegations against

defendant.

        On December 12, 2013, a grand jury returned a five-count indictment

against defendant. Counts one and three alleged first-degree child molestation

sexual assault in the form of digital/vaginal penetration, in violation of G.L. 1956

§ 11-37-8.1; counts two and four alleged first-degree child molestation sexual

assault in the form of penile/vaginal penetration, in violation of § 11-37-8.1; and

count five alleged third-degree sexual assault, in violation of § 11-37-6. Count five

was dismissed by the state prior to trial pursuant to Rule 48(a) of the Superior

Court Rules of Criminal Procedure.

        A jury trial began on November 18, 2015, and concluded on November 23,

2015. At trial, the state called four witnesses. The defendant presented two

witnesses. The testimony given at trial revealed the following.




1
    We refer to the complaining witness and her half-sister by pseudonyms.

                                         -2-
      Jane is the daughter of Yanira Rentas, who separated from Jane’s father

when Jane was very young.2 When Jane was around three years old, Yanira began

dating defendant, who then continued to be in Jane’s life for years. In 1996

defendant and Yanira had a child together, Jane’s younger half-sister, Janelle. Jane

described her initial relationship with defendant as “normal[,]” although she also

stated that, when living with defendant, Yanira, and Janelle, she felt like a “bonus

child[.]”   However, eventually the nature of her relationship with defendant

drastically changed because, as Jane testified, defendant sexually assaulted her on

two occasions during her childhood.

      According to Jane, the first incident, encompassing counts one and two of

the indictment, occurred on an unspecified date in early 2000 while Jane was living

with her mother, Janelle, and defendant in Pawtucket.

      At the time, Jane was in elementary school, and her mother “worked a lot[.]”

Jane testified that while her mother was working and Jane was not in school or

after-school care, she was usually in the care of her grandmother. Jane stated,

however, that on this particular occasion, she was watched in the family’s home

only by defendant, who was also caring for then-three-year-old Janelle. Jane

testified that she began to doze while she, Janelle, and defendant were in her

mother’s bedroom watching a movie. She added that Janelle was running in and

2
  We refer to members of the Rentas family by their first names for purposes of
clarity. No disrespect is intended.

                                       -3-
out of the bedroom, as if playing a game. Jane testified that, at one point, she

heard the door to the bedroom close, leaving Janelle outside. According to Jane,

defendant then got onto the bed with Jane and touched her under her shorts and

underwear. Jane further testified that defendant then removed her shorts and

underwear and put his fingers, and then his penis, into her vagina. According to

Jane, after the incident, defendant threatened to kill her mother if she said

anything, which left Jane feeling “[t]errified.”

        Jane also testified to a second incident, encompassing counts three and four

of the indictment, which occurred on an unspecified date in late 2003 or early

2004.

        Jane testified that the second incident took place in the apartment in Lincoln

where she lived with her mother and Janelle; defendant did not live in the

apartment because defendant and her mother had broken up by that time. Jane

testified that the three of them lived in a second-floor apartment in a four-unit

building with two units on each floor. Jane also testified that her aunt Sofia

Rentas, her mother’s sister, lived in the apartment next door.

        Jane testified that the front door to the apartment building was often left

unlocked and that the doors between the apartments on the second floor, which

allowed Sofia access to the apartment Jane and her family lived in, were also

unlocked during the day; the apartment doors could be open or closed depending


                                         -4-
on various factors, such as her mother wanting to keep heat inside their apartment.

However, Sofia testified at trial that the front door to the apartment building was

kept locked, and Janelle testified that the doors between the apartments were

always open.

      Jane further testified that defendant often stopped by the Lincoln apartment

and spent time with both Janelle and Jane—although, according to Jane, after the

first incident of sexual assault she wanted to “not have to have interactions with

[defendant] if not necessary.”

      Jane testified that, on the day of the second incident, defendant entered her

bedroom in the Lincoln apartment, where she was sitting in a chair at her desk

using her computer. Jane stated that defendant grabbed her arm, led her from the

chair to the bed, pushed her onto the bed, covered her mouth with his hand, and

removed her jeans and underwear. Jane testified that defendant then touched her

vagina with his fingers and inserted his fingers, and then his penis, into her vagina.

Jane testified that defendant then left the room. According to Jane, after the

second incident she felt “hurt[,]” “betrayed[,]” and “broken.”

      Jane stated that, after the incidents occurred, she did not want to continue a

relationship with defendant and often refused to spend time with him, although

sometimes her mother required her to do so. Jane also acknowledged that she




                                        -5-
appeared in various photographs with defendant that were taken after the incidents

occurred; according to Jane, she did so “to keep everything appearing normal.”

       Jane testified to various rationales for delaying her disclosure of the

incidents. Jane stated that shortly after the second incident she was “terrified” and

“scared of what would happen if [she] told[.]” She testified that she “was scared of

[defendant], especially after he threatened [her].” She also stated that she was

worried that even if she revealed the incidents, they would be “brushed under the

rug,” and she would still be required to see defendant. Jane further testified that

she did not disclose as time went on because she had “built a life” and she “didn’t

want it crashing down.” She also stated that she did not “want to relive what had

happened[,]” nor to “hurt family members”—she simply “wanted to leave things as

they were.”

       However, eventually Jane did disclose the abuse. Both Jane and her fiancé,

Andrew Sabourin, testified that Jane had disclosed general information about the

assaults to Sabourin, her then-boyfriend, in 2011. She then disclosed the incidents

to others in May 2013—first to her aunt Yanitza Rentas, then to her mother, and

finally to the police.

       Both Jane and Sabourin testified that Sabourin insisted that Jane disclose the

incidents of molestations, and that Jane ultimately did so. Jane and Sabourin both

testified that, because of the incidents’ traumatic effect on Jane, she did not allow


                                        -6-
any man other than Sabourin to watch their daughter. This included one occasion

when Jane was at work and Sabourin needed to leave home for a job interview;

Jane did not allow their daughter to be left with Sabourin’s own father. Jane

testified that, because of the impact of this rule on her and Sabourin’s relationship,

as well as on her relationship with members of both their families, Sabourin gave

Jane an ultimatum: either reveal the incidents to her family or possibly end the

relationship.

      In his closing argument, defense counsel suggested that the true motivation

for Jane’s allegations was not Sabourin’s ultimatum, but, rather, Jane seeking

vengeance on defendant for punishing Janelle. Janelle had testified that, sometime

between 2012 and 2013, defendant punished her for text messages referencing

drugs and alcohol that he had found on her cell phone. Janelle stated that her

punishment included both having her telephone taken away and being told not to

associate with certain people, including Jane. According to Janelle, she told Jane

about the punishment in January 2013, shortly after it happened. However, Jane

testified that she did not know exactly when Janelle’s telephone was taken away,

nor did she know who had inflicted the punishment.

      On November 23, 2015, the jury returned a verdict of guilty on all four

remaining counts. On December 1, 2015, defendant filed a motion for a new trial

pursuant to Rule 33 of the Superior Court Rules of Criminal Procedure, asking the


                                        -7-
trial justice to vacate the judgment of conviction. The motion was heard before the

trial justice on December 7, 2015. The trial justice denied the motion for a new

trial in a bench decision rendered on the same day. On January 25, 2016, the trial

justice sentenced defendant. The defendant filed a premature notice of appeal on

January 25, 2016, and a judgment of conviction was ultimately entered on June 30,

2016, placing defendant’s appeal properly before us. See Butler v. Gavek, 245

A.3d 750, 753 n.1 (R.I. 2021) (noting that a notice of appeal filed prematurely will

be treated “as if it had been timely filed after judgment was entered”) (quoting

Sullivan v. Coventry Municipal Employees’ Retirement Plan, 203 A.3d 483, 486

n. 4 (R.I. 2019)).

                                            II

                                  Standard of Review

       The defendant has raised as the sole issue on appeal the propriety of the trial

justice’s denial of his motion for a new trial. As we have repeatedly held, when a

trial justice considers a motion for a new trial after a jury trial, the trial justice “acts

as a thirteenth juror and exercises independent judgment on the credibility of

witnesses and on the weight of the evidence.” State v. Gumkowski, 223 A.3d 321,

328 (R.I. 2020) (quoting State v. Johnson, 199 A.3d 1046, 1050-51 (R.I. 2019)).

       A trial justice considering a motion for a new trial after a jury trial “must

undertake a three-step analysis: (1) consider the evidence in light of the jury


                                           -8-
charge, (2) independently assess the credibility of the witnesses and the weight of

the evidence, and then (3) determine whether he or she would have reached a result

different from that reached by the jury.” State v. Vidot, 253 A.3d 401, 409 (R.I.

2021) (quoting State v. Stokes, 200 A.3d 144, 152 (R.I. 2019)).              “If, after

conducting this independent review, the trial justice agrees with the jury’s verdict

or if the evidence is such that reasonable minds could differ as to the outcome, the

motion for a new trial should be denied.” Id. (quoting Johnson, 199 A.3d at 1051).

“Only when the trial justice does not agree with the jury’s verdict, must he or she

embark on a fourth analytical step.” Id. (quoting Johnson, 199 A.3d at 1051).

      Ultimately, “[t]his Court’s review of a denial of a motion for a new trial is

deferential because the trial justice is in an especially good position to evaluate the

facts and to judge the credibility of the witnesses.” Vidot, 253 A.3d at 409

(brackets omitted) (quoting Johnson, 199 A.3d at 1051). Thus, “[i]f the trial

justice has articulated adequate grounds for denying the motion, his or her decision

is entitled to great weight and will not be overturned by this Court unless he or she

has overlooked or misconstrued material evidence or was otherwise clearly

wrong.” Id. (quoting Johnson, 199 A.3d at 1051).




                                         -9-
                                          III

                                     Discussion

      On appeal, defendant contends that the trial justice was clearly wrong when

she denied his motion for a new trial because, defendant argues, she overlooked

critical material evidence. Specifically, defendant argues that the trial justice did

not consider evidence of internal inconsistencies in Jane’s testimony, evidence of

contradictions to Jane’s testimony, the purported implausibility of Jane’s

allegations, and evidence of Jane’s motivation to fabricate allegations against

defendant.

      The defendant points to the following purported inconsistencies in Jane’s

testimony as material evidence that the trial justice overlooked: (1) that Jane

initially alleged, in her police statement, that the first incident began while she was

asleep and with the bedroom door closed, but she testified at trial that it occurred

while she was awake and watching television and began when the bedroom door

was open; (2) that Jane initially told police that the second incident occurred when

she was lying on her bed watching television, but she testified at trial that it

occurred while she was on a chair at her desk using her computer; (3) that, before

the grand jury, Jane did not testify to digital penetration occurring during the

second incident, whereas she did at trial; and (4) that Jane varied in her reasons for

delaying disclosures of the incidents.


                                         - 10 -
      The defendant further argues that the trial justice ignored evidence of

contradictions to Jane’s testimony and that such evidence was material.

Specifically, defendant contends that the trial justice ignored photographic and

testimonial evidence that Jane continued a relationship with defendant after the

incidents occurred, when Jane testified that she did not. Also, defendant points to

several contradictions between Jane’s testimony and the testimony given by other

witnesses as to the characteristics of the apartment in Lincoln where the second

incident occurred. For example, defendant contends that, although Jane testified

that her mother’s bedroom was in the attic, her mother testified that the attic was

used only for storage. The defendant also notes that, although Jane testified that

she was left alone in the apartment, other witnesses testified that her aunt Sofia

frequently checked on her in the apartment, and that, although Jane testified that

the front door to the building was left unlocked, other witnesses testified that it was

kept locked.

      The defendant also alleges that the trial justice impermissibly overlooked

what defendant refers to as the “entirely implausible” nature of Jane’s testimony.

The defendant specifically points to: (1) Janelle’s alleged presence in the home

during the first incident, despite defendant being described by some witnesses as a

“good dad”; (2) defendant entering the apartment building on the day of the alleged

second incident despite some witnesses testifying that the front door was always


                                        - 11 -
locked; (3) the alleged occurrence of the second incident despite the possibility of

Jane’s aunt Sofia and others easily entering the apartment; (4) no family members

suspecting that anything unusual was occurring between defendant and Jane; (5)

Jane being willing to leave Janelle alone with defendant; and (6) only two alleged

incidents occurring, despite defendant having continued access to Jane.

      Lastly, defendant avers that the trial justice erred by overlooking evidence of

Jane’s motive to lie. The defendant contends that Jane had a motive to fabricate

her claims because she was angry at defendant for his punishment of Janelle,

which stopped Janelle from communicating with Jane. The defendant argues that

the timing of Jane’s disclosure—allegedly a few months after defendant punished

Janelle and while the punishment was ongoing and years after the assaults

themselves took place—was strong evidence of Jane’s motivation to lie.

      In issuing her decision, the trial justice began by articulating the correct

standard for assessing a motion for a new trial, stating that she was required to act

as a “thirteenth juror” and to “exercise[] independent judgment on the credibility of

witnesses and on the weight of the evidence.” Gumkowski, 223 A.3d at 328

(quoting Johnson, 199 A.3d at 1050-51). She also correctly indicated that her

process could be either three or four steps, depending on whether she agreed with

the jury’s verdict. See Vidot, 253 A.3d at 409 (noting that a trial justice’s review of




                                        - 12 -
a motion for a new trial involves at least three steps, and, when the trial justice

does not agree with the jury’s verdict, the review involves four).

      The trial justice then carried out each analytical step in a proper analysis of a

motion for a new trial.       First, she considered the evidence in light of the

instructions to the jury: She stated each charge for which defendant had been

convicted, discussed the jury instructions given for each charge, and then assessed

the evidence in light of those specific charges. Next, she considered the credibility

of each major witness. Finally, the trial justice found that, in the instant case, her

analysis “ended without applying the final step because if [she had] been sitting on

this case without a jury, [she] would have issued the identical verdict reported by

the jury[,]” thus completing the final step.

      Because in this case the trial justice “applied the correct standard for

assessing the motion for new trial and articulated sufficient grounds for denying

the motion[,]” her denial is “entitled to great weight and deference[.]” Johnson,

199 A.3d at 1051.

      We note that a “trial justice is not required to ‘refer to all of the evidence in

supporting the decision.’” State v. Ogoffa, 159 A.3d 1043, 1049 (R.I. 2017)

(brackets omitted) (quoting State v. Muralles, 154 A.3d 925, 932 (R.I. 2017)).

Instead, a trial justice must only “refer to enough to allow this Court to determine

whether or not [she] conducted the appropriate analysis.” Id. at 1051. Thus,


                                         - 13 -
although here the trial justice did not discuss every purported inconsistency,

contradiction, or implausible allegation, she correctly applied the standard for a

motion for a new trial and articulated sufficient reasoning; therefore, her

determinations are given due deference. See id. (acknowledging that the “trial

justice did not discuss every inconsistency or improbable fact that defendant

alleges[,]” but nevertheless, that the trial justice did not commit clear error in

denying a motion for a new trial).

      Ultimately,    defendant’s     contentions   with   respect   to   the   alleged

inconsistencies in Jane’s testimony, the purported contradictions to Jane’s

testimony, the supposedly implausible nature of Jane’s claims, and Jane’s alleged

motive to fabricate her allegations all hinge on the question of Jane’s credibility.

As the trial justice stated at the outset of rendering her analysis of the evidence,

“[t]his was a case of credibility, pure and simple.” And, ultimately, the trial justice

found Jane to be a “reliable[,] credible witness on material issues.” The trial

justice stated that Jane’s testimony regarding how she had taken “control over her

life rang true[.]” This determination of Jane’s credibility by the trial justice is

entitled to due deference.

      Importantly, we also note that Jane’s credibility was not necessarily

tarnished by the purported inconsistencies and contradictions that defendant has

pointed to. The alleged inconsistencies in Jane’s testimony describing the first and


                                         - 14 -
second incidents are explained by the differing level of detail of her testimony at

different stages—as the trial justice pointed out, at trial Jane “described in detail”

the incidents, whereas her police statement recounting both incidents was less than

two pages long.        As we have previously stated, “the existence of some

inconsistencies in a witness’s testimony does not ‘preclude a determination that the

witness was credible.’” Ogoffa, 159 A.3d at 1051 (brackets omitted) (quoting State

v. Lopez, 129 A.3d 77, 85 (R.I. 2016)).

         In addition, some of the purported inconsistencies and contradictions are not

necessarily inconsistent or contradictory at all. In rendering her decision, the trial

justice stated that she believed that during the first incident Jane was “sleepy” and

“half dozing[,]” a state not inconsistent with Jane’s assertions both that she was

awake and that she was asleep. The trial justice also reconciled the photographs

showing Jane and defendant together after the incidents with Jane’s testimony that

she did not have a relationship with defendant after the incidents by stating that

“[t]he [c]ourt, and likely the jury, understood that [Jane] went on with her life as a

child and as a teenager making the best of it. The jury would not have expected

her to totally isolate herself from her family and extended family. This was her

life.”    Thus, the existence of the photographs, which the trial justice clearly

considered, does not necessarily contradict Jane’s testimony; rather, it highlights

Jane’s precarious position as a child who did not want to continue a relationship


                                          - 15 -
with defendant, but who wanted to maintain the appearance of normality and to

make the best she could out of a horrific situation.

      The trial justice also determined that other witnesses were credible and

found that their testimony “clearly supported [Jane’s] version of events.”

Specifically, the trial justice found that Sabourin, Jane’s fiancé, was an “excellent”

and “very credible” witness who “presented very compelling testimony that totally

corroborated” important elements of Jane’s testimony.

      By contrast, the trial justice determined that defendant’s main witness,

Janelle, was not credible. The trial justice found that Janelle’s testimony “did not

have a ring of truth to it[,]” noting that she had “an interest in the outcome of the

case.” Ultimately, the trial justice found that Janelle was “neither credible as a

witness, nor was her testimony reliable.”

      Additionally, despite defendant’s contentions to the contrary, the trial justice

considered the evidence that defendant claims points to Jane’s motive to lie.

However, the trial justice found that this evidence was not compelling.           She

determined that there was no testimony that placed Janelle’s punishment at the

same time as Jane’s disclosure of the incidents to her family and the police. The

trial justice further found that “[Janelle]’s punishment was more of a non-event in

[Jane]’s life than [d]efense counsel suggested[,]” and thus the evidence presented

by defendant did not show that Jane had a strong emotional reaction toward the


                                        - 16 -
punishment that would serve as an impetus to lie about defendant.         Instead, the

trial justice believed Jane and Sabourin’s testimony as to the motivation behind the

disclosure, which, according to the trial justice, they explained occurred because

Jane “risked losing” Sabourin over her “rules” barring men other than Sabourin

from watching their young daughter, a rule Jane implemented because of the

trauma she had suffered as a result of the incidents of abuse. Ultimately, the trial

justice considered defendant’s proffered evidence to the contrary, but nevertheless

stated that she “accepted [Jane] and [Sabourin]’s testimony as to why [Jane]

disclosed when she did.” Thus, the trial justice did not overlook material evidence

of Jane’s motive for disclosure.

      Having thoroughly reviewed the record, including the trial justice’s decision

denying the motion for a new trial, we are satisfied that the trial justice articulated

adequate grounds for denying the motion and that she did not overlook material

evidence.    Accordingly, we hold that the trial justice properly denied the

defendant’s motion for a new trial.

                                          IV

                                      Conclusion

      For the reasons set forth in this opinion, we affirm the judgment of

conviction. The record in this case may be returned to the Superior Court.




                                        - 17 -
                                                  STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        State v. Cesar Vazquez.

                                     No. 2020-57-C.A.
Case Number
                                     (P1/13-3759A)

Date Opinion Filed                   December 2, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Chief Justice Paul A. Suttell


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Netti C. Vogel

                                     For State:

                                     Virginia M. McGinn
                                     Department of Attorney General
Attorney(s) on Appeal
                                     For Defendant:

                                     Angela M. Yingling
                                     Office of the Public Defender




SU-CMS-02A (revised June 2020)